Title: From James Madison to James Burn, 3 March 1824
From: Madison, James
To: Burn, James


        
          Sir
          Mar. 3. 1824
        
        I have recd. your letter inclosing one from Mr. McCulloch to the Secy. of War which recommends your son to a birth in the Military Academy; and requesting from me a like interposition in his behalf.
        I have for a long time found it necessary to abstain as much as possible from interfering in cases of official appointment, & this is particularly proper where I have no information to give not better attainable from other sources. Being an entire stranger to the merits of the youth in question whatever just claim they may have to my good wishes, I could be understood to speak only from a motive which, if allowable for me to feel, must be without weight in the scales of the appointing Department. I have the satisfaction at the same time to assure myself that the gentlemen who have patronized the application, and who do so from a personal knowledge, will secure for your son the full attention that may be due to it.
      